     Case 2:20-cv-02288-KJM-JDP Document 11 Filed 03/26/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTIAN GIGUIERE,                                 Case No. 2:20-cv-02288-KJM-JDP
12                        Plaintiff,                      ORDER (1) SETTING SETTLEMENT
                                                          CONFERENCE, (2) REQUIRING PERSONAL
13            v.                                          ATTENDANCE BY CERTAIN
                                                          INDIVIDUALS, (3) REQUIRING
14    NEWREZ, LLC,                                        SETTLEMENT CONFERENCE
                                                          STATEMENT MEETING CERTAIN
15                        Defendant.                      PARAMETERS, AND (4) SCHEDULING
                                                          PRE-CONFERENCE DISCUSSION
16

17
             Magistrate Judge Jeremy D. Peterson will hold a settlement conference by Zoom on July
18
     21, 2021, at 10:00 a.m. The Zoom settlement conference invitation will be distributed the week
19
     prior. The court expects that the parties will proceed with the settlement conference in good faith
20
     and attempt to resolve all or part of the case. If any party believes that the settlement conference
21
     will not be productive, that party shall so inform the court as far in advance of the settlement
22
     conference as possible. Unless otherwise specifically authorized by the court in advance of the
23
     settlement conference, the following individuals must participate in the settlement conference:
24
     (1) all of the attorney(s) who will try the case; (2) the parties; and (3) individuals with full
25
     authority to negotiate and settle the case, on any terms.
26
             No later than July 7, 2021, each party must submit to Judge Peterson’s chambers at
27
     jdporders@caed.uscourts.gov a confidential settlement conference statement. These statements
28
     Case 2:20-cv-02288-KJM-JDP Document 11 Filed 03/26/21 Page 2 of 4


 1   should neither be filed on the docket nor served on any other party. The statements should be
 2   marked “CONFIDENTIAL” and should state the date and time of the conference. While brevity
 3   is appreciated, each statement must include:
 4             (1) a brief recitation of the facts;
 5             (2) a discussion of the strengths and weaknesses of the case, from your party’s
 6   perspective;
 7             (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and
 8   trial matters, in specific dollar terms;
 9             (4) your best estimate of the probability that plaintiff will obtain a finding of liability
10   should this case proceed to trial, in percentage terms;
11             (5) should this case proceed to trial and defendant be found liable, please provide the
12   following, in specific dollar terms:
13                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case
14   scenario)
15                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case
16   scenario), and
17                     (c) a best estimate of the most likely outcome;
18             (6) a history of settlement discussions, including:
19                     (a) a statement of your expectations for settlement discussions;
20                     (b) a listing of any past and present settlement offers from any party (including all
21   terms);
22                     (c) whether your party would consider making the opening offer or demand, and
23   what that offer might be 1;
24             (7) a list of the individuals who will be participating in the settlement conference on your
25   party’s behalf, including each participant’s name and, if appropriate, title; and
26             (8) identification of any related cases or of any other cases that the parties might wish to
27
     1
      Please note that Judge Peterson will consider this response, among others, in evaluating whether
28   proceeding with a settlement conference appears worthwhile.
     Case 2:20-cv-02288-KJM-JDP Document 11 Filed 03/26/21 Page 3 of 4


 1   discuss at this settlement conference;
 2          (9) a completed worksheet (blank version attached) highlighting your responses to certain
 3   of the above questions.
 4          Judge Peterson will hold a short, pre-settlement conference telephone discussion on July
 5   14, 2021 at 2:00 p.m. (dial-in number: 1-888-557-8511; passcode: 1273468). Only the lead
 6   attorney from each side 2 should participate. At Judge Peterson’s discretion, the joint telephonic
 7   discussion may be followed by private telephonic discussions between the judge and each party.
 8

 9
     IT IS SO ORDERED.
10

11   Dated: March 26, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     2
      The court expects that the attorneys participating in the telephone discussion will also
28   participate in the settlement conference.
Case 2:20-cv-02288-KJM-JDP Document 11 Filed 03/26/21 Page 4 of 4


                        Pre-Settlement Worksheet

                                              Please fill in each value below
Additional cost to your party expected
                                          $
for . . . discovery
    . . . pretrial                        $
    . . . trial                           $
Estimated probability of liability
finding                                                                         %
Realistic high-end estimate of recovery
                                          $
by P
Realistic low-end estimate of recovery
                                          $
by P
Best estimate of recovery by P            $
Last offer/demand (if any) previously
                                          $
made by your party
Last offer/demand (if any) previously
                                          $
made by opposing party
Proposed next offer/demand by your
                                          $
party
